Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 1 of 212


                                                            FILED
                                                     November 13, 2020
                                                     CLERK, U.S. DISTRICT COURT
                                                     WESTERN DISTRICT OF TEXAS

                                                                    lad
                                                  BY: ________________________________
                                                                          DEPUTY
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 2 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 3 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 4 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 5 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 6 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 7 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 8 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 9 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 10 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 11 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 12 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 13 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 14 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 15 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 16 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 17 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 18 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 19 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 20 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 21 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 22 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 23 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 24 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 25 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 26 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 27 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 28 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 29 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 30 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 31 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 32 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 33 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 34 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 35 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 36 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 37 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 38 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 39 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 40 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 41 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 42 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 43 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 44 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 45 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 46 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 47 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 48 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 49 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 50 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 51 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 52 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 53 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 54 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 55 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 56 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 57 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 58 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 59 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 60 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 61 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 62 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 63 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 64 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 65 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 66 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 67 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 68 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 69 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 70 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 71 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 72 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 73 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 74 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 75 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 76 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 77 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 78 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 79 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 80 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 81 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 82 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 83 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 84 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 85 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 86 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 87 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 88 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 89 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 90 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 91 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 92 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 93 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 94 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 95 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 96 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 97 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 98 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 99 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 100 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 101 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 102 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 103 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 104 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 105 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 106 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 107 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 108 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 109 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 110 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 111 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 112 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 113 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 114 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 115 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 116 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 117 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 118 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 119 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 120 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 121 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 122 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 123 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 124 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 125 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 126 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 127 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 128 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 129 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 130 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 131 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 132 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 133 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 134 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 135 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 136 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 137 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 138 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 139 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 140 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 141 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 142 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 143 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 144 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 145 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 146 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 147 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 148 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 149 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 150 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 151 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 152 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 153 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 154 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 155 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 156 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 157 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 158 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 159 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 160 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 161 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 162 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 163 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 164 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 165 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 166 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 167 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 168 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 169 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 170 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 171 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 172 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 173 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 174 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 175 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 176 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 177 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 178 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 179 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 180 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 181 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 182 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 183 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 184 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 185 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 186 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 187 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 188 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 189 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 190 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 191 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 192 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 193 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 194 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 195 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 196 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 197 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 198 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 199 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 200 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 201 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 202 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 203 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 204 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 205 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 206 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 207 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 208 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 209 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 210 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 211 of 212
Case 6:20-cv-00362-ADA Document 18 Filed 11/13/20 Page 212 of 212
